Citation Nr: 0522485	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
bursitis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left shoulder 
bursitis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.

4.  Entitlement to service connection for a lung disorder, to 
include pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The Board remanded this case back 
to the RO in November 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right shoulder bursitis involves a major 
joint, as the veteran is right-handed, and is productive of 
limitation of arm motion at the shoulder level.

3.  The veteran's left shoulder bursitis involves a minor 
joint, as the veteran is right-handed, and is productive of 
limitation of arm motion at the shoulder level.

4.  The veteran's degenerative disc disease of the lumbar 
spine is substantially less than severe in degree, with no 
medical evidence of incapacitating episodes necessitating 
bedrest prescribed by a physician, no more than moderate 
limitation of motion of the lumbar spine even with an 
estimated additional motion loss of 15 degrees due to 
functional impairment, no neurological findings of the lower 
extremities, and no more than overall moderate intervertebral 
disc syndrome.

5.  The veteran has not been diagnosed with pulmonary 
tuberculosis, and the preponderance of the evidence of record 
is against an etiological relationship between any other lung 
disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for right 
shoulder bursitis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for left shoulder bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

4.  A lung disorder, to include pulmonary tuberculosis, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran.  Also, the veteran was 
afforded a VA examination addressing his service-connected 
orthopedic disorders in June 2000, during the pendency of 
this appeal.  As described in further detail below, however, 
the veteran did not report for VA examinations that were 
scheduled for February 2005 and has not provided an 
explanation for his failure to report.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued between August 2001 and January 
2004.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed August 2000 rating decision.  
However, this rating decision was issued prior to the 
enactment of the VCAA.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claims and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).




III.  Claims for increased evaluations 

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

B.  Bursitis of the shoulders

In an October 1969 rating decision, the RO granted service 
connection for left and right shoulder bursitis in view of 
in-service treatment beginning in October 1952, during 
service.  In this regard, the Board notes that the veteran's 
service medical records indicate that he is right-handed.  
The RO assigned separate 20 percent evaluations for each 
shoulder, effective from September 1969.  These evaluations 
have since remained in effect.

The veteran underwent a VA examination in June 2000, during 
which he reported daily pain in his shoulders since 1951.  
This pain was noted to limit his ability "to work overhead" 
but resulted in no weakness, numbness, or tingling.  
Bilaterally, there was shoulder abduction from zero to 90 
degrees, forward flexion from zero to 90 degrees, and 
internal and external rotation from zero to 90 degrees.  
These motions were limited by pain.  The veteran could abduct 
and forward flex with two and five pound weights on ten 
occasions.  The examiner diagnosed degenerative joint 
disease, bilateral shoulders, with limitation of motion.  X-
rays of the shoulders revealed increased space in the 
acromiohumeral space on the right, raising the question of 
subluxation of the right humeral head inferiorly; moderate 
osteoarthritic degenerative changes in the right 
acromioclavicular joint; and mild osteoarthritic degenerative 
changes in the left acromioclavicular joint and glenhumeral 
joint.  

Following the Board's November 2003 remand, the veteran was 
scheduled for a VA orthopedic examination in February 2003.  
However, he failed to report for this examination (it is 
noted that "vet refused exam this location") and provided 
no explanation for his failure to report.  In this regard, 
the Board notes that VA's "duty to assist" is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
cannot passively wait for it in those circumstances where his 
own efforts are needed, such as reporting for a comprehensive 
VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Accordingly, in light of the veteran's failure to 
respond to the VA's efforts to assist him with the factual 
development of his claims, no further effort will be expended 
to assist him in this regard, and the claims will be decided 
on the evidence of record.  

The RO has evaluated the veteran's shoulder disorders 
separately at the 20 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under this section, a 20 percent 
evaluation is warranted for limitation of motion at the arm 
at the shoulder level for both joints and at midway between 
the side and shoulder level for a minor joint.  A 30 percent 
evaluation is in order for limitation of motion at midway 
between the side and shoulder level for a major joint and to 
25 degrees from the side for a minor joint.

With regard to both shoulders, the veteran's June 2000 VA 
examination revealed limitation of motion to the shoulder 
level, as indicated by motion limited to 90 degrees on 
several exercises.  Moreover, this motion was accompanied by 
pain, and this pain must be considered in view of DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996) and 38 C.F.R. §§ 4.40 
and 4.45.  

In this case, the Board finds that the combination of 
limitation of motion to the shoulder level and painful motion 
equates, in essence and view of DeLuca, to limitation of 
motion midway between the side and shoulder level.  Under 
Diagnostic Code 5201, such a finding warrants a 30 percent 
evaluation for the right shoulder, as this involves a major 
joint.  Nevertheless, as the left shoulder is a minor joint, 
the appropriate evaluation remains 20 percent.  

For both shoulders, the Board has considered whether even 
higher evaluations are warranted.  As to the right shoulder, 
however, there is no evidence of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable (40 percent under Diagnostic Code 5200); or 
fibrous union of the humerus (50 percent under Diagnostic 
Code 5202).  With regard to the left shoulder, a minor joint, 
there is no evidence of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable (30 percent under Diagnostic Code 5200); or 
fibrous union of the humerus (40 percent under Diagnostic 
Code 5202).

Overall, the evidence supports a 30 percent evaluation, 
though not more, for the veteran's right shoulder bursitis; 
to that extent, the appeal is granted.  However, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 20 percent for left shoulder 
bursitis, and that claim must be denied.  In reaching this 
determination as to left shoulder bursitis, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

C.  Degenerative disc disease of the lumbar spine

In the noted September 1969 rating decision, the RO granted 
service connection for degenerative disc disease at L4-L5 and 
L5-S1 on the basis of in-service x-rays showing disc 
narrowing in those spinal regions.  A 10 percent evaluation 
was assigned, effective from September 1969.

During the veteran's June 2000 VA examination, he reported 
daily low back pain since 1945, with spasms forcing bed rest 
about eight times per year but without sciatica.  He was able 
to walk three blocks and lift 40 pounds.  The examination 
revealed lumbar flexion to 70 degrees, extension to 20 
degrees, bilateral lateral flexion to 25 degrees, and 
bilateral rotation to 30 degrees.  Straight leg raising was 
limited to 45 degrees bilaterally, limited by ipsilateral leg 
pain.  Sensory and motor examinations were normal in the 
lower extremities.  The diagnosis was degenerative joint 
disease of the lumbosacral spine, with limitation of motion.  
The examiner noted that the veteran did exhibit pain on 
repeat testing on straight leg raising, and an additional 15 
degrees of loss of motion was "recommended" in view of 
DeLuca.  X-rays revealed moderate osteoarthritic degenerative 
changes of the lumbosacral spine.  Based on these findings, 
the RO, in the appealed August 2000 rating decision, 
increased the evaluation for the veteran's lumbar spine 
disorder to 20 percent, effective from December 1999.

Following the Board's November 2003 remand, the veteran was 
scheduled for a VA spine examination in February 2003.  
However, he failed to report for this examination and 
provided no explanation for his failure to report.  Again, 
the Board notes that VA's "duty to assist" is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. at 193.  
Accordingly, in light of the veteran's failure to respond to 
the VA's efforts to assist him with the factual development 
of his claim, no further effort will be expended to assist 
him in this regard, and the claim will be decided on the 
evidence of record.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  Where 
a law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the Board considers both the former and the current schedular 
criteria.  See, e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  There is 
nothing in the cited legal authority that precludes the Board 
from providing the veteran with the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004). 

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.

For the period beginning on September 23, 2002, under the 
current provisions of Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under these revisions, a 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  

In this case, the Board observes that the veteran's primary 
low back symptoms are limitation of forward flexion to 70 
degrees and pain that, according to the June 2000 VA 
examination, equates to an additional 15 degree motion loss.  
See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45.  

As indicated above, in considering the applicable diagnostic 
criteria for intervertebral disc syndrome, the Board is 
limited by the fact that the veteran did not appear for a 
recently scheduled VA spine examination in February 2005.  As 
such, the Board must rely on the relatively limited findings 
of presently of record.  The June 2000 VA examination 
revealed normal sensory and motor functioning in the lower 
extremities, and the veteran reported eight incidents of 
spasms requiring bed rest per year.  The Board does not find 
that these subjective complaints and objective symptoms are 
commensurate to severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
Moreover, there has been no showing of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  
Therefore, there exists no basis for an evaluation in excess 
of 20 percent under the applicable intervertebral disc 
syndrome diagnostic criteria, both prior and revised.

In considering the veteran's claim, the Board has reviewed 
all potentially applicable diagnostic codes.  

In view of the present scheme for evaluating spine disorders 
(Diagnostic Codes 5235-5242), the Board observes that the 
veteran has lumbar spine flexion to 70 degrees and a combined 
range of motion 200 degrees.  Even taking into account the 
noted additional loss of 15 degrees of motion in view of 
DeLuca, these findings fall well short of the criteria for a 
40 percent evaluation.  There is also no evidence of current 
ankylosis.

With regard to the older diagnostic code sections, the Board 
notes that there is no evidence of ankylosis (Diagnostic Code 
5289); severe limitation of motion (40 percent under 
Diagnostic Code 5292); or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent under Diagnostic Code 5295).  The old diagnostic code 
sections pertaining to the lumbar spine thus allow no basis 
for an evaluation in excess of 20 percent.

In summary, the veteran's degenerative disc disease of the 
lumbar spine is substantially less than severe in degree, 
with no medical evidence of incapacitating episodes 
necessitating bedrest prescribed by a physician, no more than 
moderate limitation of motion of the lumbar spine even with 
an estimated additional motion loss of 15 degrees due to 
functional impairment, no neurological findings of the lower 
extremities, and no more than overall moderate intervertebral 
disc syndrome.

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine, and this claim 
must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

D.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected shoulder and lumbar spine 
disorders have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As noted 
above, the evidentiary record as to the extent of the 
disability resulting from these disorders has been limited by 
the fact that the veteran failed to report for VA 
examinations scheduled for February 2005.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to service connection for a lung disorder, 
to include pulmonary tuberculosis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, pulmonary 
tuberculosis may be presumed to have been incurred during 
service if manifested to a compensable degree within three 
years of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed the veteran's service medical records 
in conjunction with his claim.  The report of a February 1946 
examination (included with the post-service medical records 
rather than the service medical records) indicates x-ray 
findings of a fibroid area one centimeter in diameter in the 
third interspace anteriorly on the right, not considered 
significant and with the remainder of lung fields normal.  A 
chest examination from March 1953 was negative for 
abnormalities.  An undated service medical record, apparently 
from the mid-1950s, indicates that the veteran complained of 
shortness of breath and a tight feeling in the chest.  An 
examination revealed the chest to be clear to auscultation, 
and the examiner noted that the veteran had "[p]robably just 
been pushing himself too hard."  Chest x-rays from February 
1955 (included with the post-service medical records) 
revealed questionable left hilar calcification but were 
otherwise normal.  Chest x-rays from April 1957 were noted to 
be within normal limits.  

Later in the veteran's service, chest x-rays from January 
1966 showed "just a little bit of rotation toward the left 
which makes the left hilum appear rather prominent," and 
there was "a little calcification in glands here."  
Otherwise, the lungs were noted to be normal.  In a May 1967 
Report of Medical History, the veteran denied a history of 
tuberculosis and shortness of breath.  In February 1969, the 
veteran was treated for a sore throat and cough and was 
diagnosed with bronchitis.  After several visits, the 
veteran's bronchitis was noted to be improving later in the 
same month, and he was recommended to report back to duty.  
The March 1969 retirement examination report was negative for 
any symptomatology of the lungs and chest, and chest x-rays 
from that date were noted to be negative for relevant 
findings.  

Subsequent to service, in February 1997, chest x-rays 
revealed apical pleural thickening bilaterally, more on the 
left than the right.  A very small pleural-based nodule on 
the left apex could not be excluded, but there was no 
parenchymal lung disease seen in the apices.  The report of 
these x-rays also contains a notation of a positive 
tuberculin skin test.  In April 1997, the veteran underwent 
pulmonary function testing at a private facility.  The 
examiners diagnosed severe obstructive airways disease, 
without response to bronchodilators; and a mild diffusion 
defect, consistent with a degree of emphysema.  No commentary 
was provided as to the etiology of this disease process.

In a September 2002 letter, Robert C, Varnum, M.D., FCCP, 
noted that the veteran's records supported "a clinical 
suggestion" of a bronchitis component to obstructive lung 
disease, supporting a diagnosis of chronic bronchitis in 
addition to emphysematous disease.  Dr. Varnum confirmed an 
impression of severe obstructive lung disease with rather 
significant bronchodilator reversibility in an April 2004 
treatment record.  Private chest x-rays from April 2004 
revealed hyper expanded lungs, likely representing emphysema; 
and linear opacities in the lung bases, probably 
bronchovascular crowding due to emphysema, although a small 
amount of acute infiltrate or atelectasis could not be 
excluded without comparison examinations.  

The Board is further aware that that, in a March 2003 letter, 
the veteran reported that Dr. Douglas Clark had determined 
that he "at one time" had pulmonary tuberculosis.  However, 
records received from Dr. Clark in February 2005 are entirely 
negative for such a diagnosis.

Based on the above evidence, the Board indicated in the 
November 2003 remand that a VA examination addressing the 
nature and etiology of the veteran's claimed lung disorder 
was needed.  See 38 U.S.C.A. § 5103A(d).  However, the 
veteran failed to report for a scheduled VA respiratory 
diseases examination in February 2005 and offered no 
explanation for his failure to report.  Again, the Board 
notes that VA's "duty to assist" is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. at 193.  Accordingly, no 
further effort will be expended to assist the veteran in this 
regard, and the claim will be decided on the evidence of 
record.  

In reviewing the evidence of record, the Board first observes 
that, despite the veteran's positive tuberculin skin test in 
1997, there is no medical diagnosis of record of pulmonary 
tuberculosis.  The Board further notes that the veteran was 
treated for bronchitis during service, with lung changes 
shown on chest x-rays at various intervals.  However, the 
veteran was not diagnosed with any chronic disorders in 
conjunction with the noted chest x-ray findings, and his 
retirement examination was negative for any lung 
symptomatology.  Subsequent to service, the veteran was first 
treated for obstructive lung disease in 1997.

Based on this medical evidence, the Board cannot reasonably 
conclude that it is at least as likely as not that the 
veteran's current lung disorder was incurred in or aggravated 
by service.  While he was treated for pulmonary 
symptomatology during service, this appears to have resolved 
by the time of discharge.  Moreover, the veteran's current 
diagnosis was not noted until approximately 27 years after 
service.  In view of veteran's failure to report for an 
examination addressing the etiology of his disorder, the 
Board has taken into account the fact that his current 
disorder was not first manifested until many years following 
service, and this fact serves to contradict the veteran's own 
contentions.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the context of a service connection claim).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
December 2000 Notice of Disagreement.  The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis of pulmonary 
tuberculosis or a competent opinion as to medical causation 
of a lung disorder.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a lung disorder, 
to include pulmonary tuberculosis, and this claim must be 
denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

ORDER

A 30 percent evaluation for right shoulder bursitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to an increased evaluation for left 
shoulder bursitis, currently evaluated as 20 percent 
disabling, is denied.

The claim of entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling, is denied.

The claim of entitlement to service connection for a lung 
disorder, to include pulmonary tuberculosis, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


